Citation Nr: 1603888	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  07-30 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's right ear injury residuals with bilateral hearing loss for the period prior to March 10, 2015.  

2.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's right ear injury residuals with bilateral hearing loss for the period on and after March 10, 2015.  


REPRESENTATION

Appellant represented by:	D. Graham, Agent


WITNESS AT HEARINGS ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from January 1969 to March 1970.  The Veteran served in the Republic of Vietnam and was awarded the Purple Heart. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Waco, Texas, Regional Office (RO) which recharacterized the Veteran's bilateral ear disorder as right ear traumatic injury residuals with bilateral hearing loss and denied an increased evaluation for that disability.  The Veteran was afforded a March 2008 hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  In April 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In June 2010, the Board remanded the Veteran's appeal to the RO for additional action. 

In February 2013, the Board determined that its prior Remand instructions had not been complied with and remanded the Veteran's appeal to the RO so that the requested action could be completed.  In December 2013 and February 2015, the Board remanded the Veteran's appeal to the RO for additional action.  

In an October 2015 rating decision, the RO increased the evaluation for the Veteran's traumatic ear injury residuals with bilateral hearing loss from noncompensable to 10 percent and effectuated the award as March 10, 2015.  



FINDINGS OF FACT

1.  Prior to March 10, 2015, the Veteran's bilateral hearing loss was shown to be manifested by no more than right ear Level VI auditory acuity and left ear Level II auditory acuity.  

2.  On and after March 10, 2015, the Veteran's bilateral hearing loss was shown to be manifested by no more than right ear Level IV auditory acuity and left ear Level III auditory acuity.  


CONCLUSIONS OF LAW

1.  For the period prior to March 10, 2015, the criteria for a 10 percent evaluation for the Veteran's right ear injury residuals with bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  For the period on and after March 10, 2015, the criteria for an evaluation in excess of 10 percent for the Veteran's right ear injury residuals with bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.326(a), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

In claims for an increased evaluation, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a pre-adjudicatory notice letter dated in January 2007 to the Veteran which met the VCAA notice requirements.  

VA also has a duty to assist a claimant in the development of a claim.  The Board finds that all necessary development has been accomplished.  The Veteran has been afforded multiple VA audiology examinations.  The examination reports are of record.  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination reports address the questions and issues raised and are adequate for rating purposes.  The Veteran was afforded hearings before both a VA Decision Review Officer (DRO) and the undersigned Acting Veterans Law Judge.  The hearing transcripts are of record.  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.


II.  Evaluation 

The Veteran asserts that the record supports assignment of a compensable evaluation for his audiological disorder during all relevant periods as the disability is productive of significant hearing impairment which interferes with his daily and vocational activities.  

The report of May 1970 VA Ear, Nose, and Throat (ENT) examination conveys that the Veteran was diagnosed with "otitis media by [history], cleared" and "hearing loss by [history]."  On contemporaneous VA audiological evaluation, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
-
0
LEFT
-10
-10
-10
-
25

In July 1970, VA established service connection for defective hearing; assigned a noncompensable evaluation for that disability; and effectuated the award as of March 29, 1970.  In April 2007, the RO recharacterized the Veteran's bilateral ear disorder as right ear traumatic injury residuals with bilateral hearing loss evaluated as noncompensable

Disability evaluations for bilateral hearing loss range from noncompensable to 100 percent based on the degree of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  The rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal auditory acuity to Level XI for profound deafness.  The evaluations derived from the schedule are intended to make allowance for improvement by hearing aids.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Exceptional patterns of hearing impairment are to be evaluated in accordance with the provisions of 38 C.F.R. § 4.86.  That regulation states that: 

  (a)  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  

  (b)  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  

In evaluating hearing loss, evaluations on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The United States Court of Appeals for Veterans Claims (Court) has clarified that VA audiological evaluations should include both objective test results and a full description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

A.  Period Prior to March 10, 2015

Written statements from the Veteran's in-laws and his friends S.G., J.G., and M.G., convey that they all had witnessed the Veteran having difficulty following conversations.  

At an April 2007 VA audiological examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

40
35
50
50
LEFT

20
45
55
55

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The Veteran was diagnosed with mild to moderate right ear sensorineural hearing loss and moderate left ear sensorineural hearing loss.  

At the March 2008 DRO hearing, the Veteran testified that his bilateral hearing loss disability was manifested by significant hearing impairment which necessitated the use of hearing aids; interfered with his occupational activities; impaired his ability to follow conversations with family members and others; and required him to turn up the volume on his television.  He stated that he was employed as a sales representative for an industrial lubricant company and was unable to hear clients while conversing with them on factory floors.  

At an April 2008 VA audiological examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



 
1000
2000
3000
4000
RIGHT

40
35
45
55
LEFT

20
45
60
50

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mild to severe right ear sensorineural hearing loss and moderate to severe left ear sensorineural hearing loss.  

At the April 2010 Board hearing, the Veteran testified his bilateral hearing loss disability had increased in severity; impaired his ability to follow conversations; and interfered with his employment as an industrial sales representative.  He advanced that he could not hear his clients while they were speaking to him on their factory floors and in other noisy environments.  

A May 2010 written statement from H. B., the Veteran's supervisor, states that the Veteran's bilateral hearing impairment was "getting progressively worse."   

At a July 2010 VA audiological examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

45
45
50
65
LEFT

15
45
60
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mild to moderately severe right ear sensorineural hearing loss and mild to moderately severe left ear sensorineural hearing loss.  

At a July 2010 VA audiological examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

45
45
50
65
LEFT

15
45
60
50

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The Veteran was diagnosed with mild to moderately severe right ear sensorineural hearing loss and mild to moderately severe left ear sensorineural hearing loss.  

At an April 2013 VA audiological examination, the Veteran complained of hearing impairment which interfered with his employment as a salesman to converse with clients in noisy environments.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:




HERTZ



 
1000
2000
3000
4000
RIGHT

35
45
55
65
LEFT

35
70
75
75

Speech audiometry revealed speech recognition ability of 96 percent in both ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  The examiner commented that the Veteran has "significant high frequency hearing loss in both ears" and "[b]ased on hearing loss at present, Veteran may have difficulty hearing in situations with background noise."  

A June 2014 audiological evaluation from M. Ward, M.S. FAAA, reports that the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



 
1000
2000
3000
4000
RIGHT

65
85
70
80
LEFT

35
65
65
65

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and 64 percent in the left ear.  The Veteran was diagnosed with moderate to severe mixed right ear hearing loss and left ear sensorineural hearing loss.  Mr. Ward commented that "[a]s a result of the hearing loss, [the Veteran] has difficulty hearing and understanding in many listening situations" and "[b]ackground noise and more than one person speaking at a time cause him to have difficulty in understanding speech."  

Prior to March 10, 2015, the Veteran's right ear injury residuals with bilateral hearing loss was objectively shown to be productive of no more than right ear Level VI auditory acuity and left ear Level II auditory acuity.  38 C.F.R. §§ 4.85, 4.86.  Examining audiologists have noted that the Veteran would have difficulty with hearing conversations in a noisy environment and associated impairment with his duties as an industrial lubricants salesman.  The Veteran's audiometric findings fall squarely within the criteria for a 10 percent evaluation under the provisions of 38 U.S.C.A. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a 10 percent schedular evaluation is warranted for the Veteran's right ear injury residuals with bilateral hearing loss for the period prior to March 10, 2015.  

B.  Period on and After March 10, 2015

At a March 2015 VA audiological examination, the Veteran complained of hearing impairment which necessitated the use of hearing aids.  On examination, the Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



 
1000
2000
3000
4000
RIGHT

40
70
65
80
LEFT

35
70
70
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 84 percent in the left ears.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

On and after March 10, 2015, the Veteran's right ear injury residuals with bilateral hearing loss have been objectively shown to be productive of no more than right ear Level IV auditory acuity and left ear Level III auditory acuity.  38 C.F.R. § 4.85.  The Veteran does not currently exhibit an exceptional pattern of hearing impairment as to warrant application of 38 C.F.R. § 4.86.  The Veteran's audiometric findings fall squarely within the criteria for a 10 percent evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code.  Therefore, a schedular evaluation in excess of 10 percent for the Veteran's right ear injury residuals with bilateral hearing loss 6100 for the period on and after March 10, 2015 is not warranted.  

C.  Total Rating for Compensation Purposes Based on Individual Unemployability 

The Board notes that the Veteran testified on appeal that he was working and the record does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

D.  Extra-schedular Consideration 

The Board has also evaluated whether the Veteran's claim for an increased evaluation for his right ear injury residuals with bilateral hearing loss should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate an appellant's level of disability and symptomatology and is found inadequate, the Board must determine whether the appellant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate an appellant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation inadequate.  Evaluations for hearing loss are assigned based upon audiometric testing.  A comparison between the level of severity and symptomatology of the Veteran's right ear injury residuals with bilateral hearing loss with the established criteria found in 38 C.F.R. § 4.85, Diagnostic Code 6100 reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  The Veteran's disability picture has been shown to encompass occupational impairment and symptoms which fall squarely within the diagnostic criteria for a 10 percent evaluation during all relevant periods.  His right ear injury residuals with bilateral hearing loss have not been shown to be productive of occupational impairment beyond that contemplated by the assigned schedular evaluations.  

Therefore, the Board determines that referral of the Veteran's claim for an increased evaluation for his right ear injury residuals with bilateral hearing loss for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not merited.  


ORDER

A 10 percent evaluation for the Veteran's right ear injury residuals with bilateral hearing loss for the period prior to March 10, 2015 is granted subject to the law and regulations governing the award of monetary benefits.  

An evaluation in excess of 10 percent for the Veteran's right ear injury residuals with bilateral hearing loss for the period on and after March 10, 2015, is denied.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


